ACCEPTED
                                                                                                           04-15-00096-CV
                                                                                               FOURTH COURT OF APPEALS
                                                                                                    SAN ANTONIO, TEXAS
                                                                                                     4/27/2015 11:31:18 AM
                                                                                                            KEITH HOTTLE
                                   IN THE COURT OF APPEALS                                                          CLERK
                               FOURTH COURT OF APPEALS DISTRICT

   ALS 88 DESIGN BUILD, LLC                          §
                                                     §                                  FILED IN
   v.                                                §    No. 04-15-00096-CV 4th COURT OF APPEALS
                                                     §                            SAN ANTONIO, TEXAS
   MOAB CONSTRUCTION                                 §                           4/27/2015 11:31:18 AM
                                                                                    KEITH E. HOTTLE
                                     ADVISORY TO THE COURT                                Clerk

    Now Comes, ALS 88 Design Build, LLC, and files this Advisory to the Court as follows:


         Pursuant to this court’s order of April 16, 2015, ALS 88 Design Build, LLC advises the court that

on April 15, 2015 the trial court denied ALS 88 Design Build, LLC’s Motion for Judgment NOV and

granted MOAB Construction’s Motion to Enter Judgment. Counsel for ALS 88 Design Build, LLC

requested the court reporter transcript on April 27, 2015 and will request the clerk’s record be

supplemented with the Order denying ALS 88 Design Build, LLC’s Motion to Dismiss signed on April

8, 2015 and the Trial Court’s order entering Judgment for MOAB Construction signed on April 15, 2015.

        Respectfully submitted this the 27th day of April, 2015.

                                        Regina Bacon Criswell
                                        Attorney and Counselor at Law
                                        Carriage Place
                                        7803 Bent Briar
                                        San Antonio, Texas 78250
                                        (210) 775-1155 (ofc)
                                        (210) 251-2071 (fax)

                                    By: /S/Regina Bacon Criswell
                                       SBN: 01496580

                                       CERTIFICATE OF SERVICE
      This is to certify that a true and correct copy of the above and forgoing was served in
accordance with the Texas Rules of Appellate Procedure on the persons listed below in the
manner indicated.

Tom Hall                       Via e-file
Attorney for MOAB Construction Company, Inc.

                                         /S/Regina Bacon Criswell
                                        REGINA B. CRISWELL